The cross-examination of the witness W. E. Lester complained of was not an abuse of that right (the matter being largely in the discretion of the trial court); the facts so inquired about were not palpably irrelevant, immaterial, and prejudicial in view of the witness' statement, in response to the specific question by Mrs. Jacobs' counsel, that Mrs. Jacobs gave him the "check," payable to him, and the "savings certificate," the two aggregating $10,000, and that —
"I paid my debts with it; debts that I owed and security debts; debts that I was personally responsible for. My wife did not get any of that money; she had nothing to do with it except sign the note as my surety."
It is then recited:
"Plaintiff objected to the question what he did with the $10,000. Court overruled the objection saying it may be premature but will come in later and as well now as at any time."
We think the cross-examination was proper as an inference in explanation or rebuttal of said general statement of the witness on direct examination. We did not overlook the able argument of counsel in the respects indicated. In fact, the same was considered and deemed insufficient to show error. We *Page 621 
should perhaps have been more specific as to these rulings on the cross-examination adverted to; finding no error or abuse of judicial discretion in respect of the cross-examination, we passed the same without specific comment. It is sufficient to say the several objections and exceptions are again considered and found to be without merit. The same have been considered in detail by the judges in conference, and no error is found. Middleton v. W. U. T. Co., 197 Ala. 243, 72 So. 548; Windham v. Hydrick, 197 Ala. 125, 72 So. 403; A. G. S. R. R. Co. v. Ensley T.  S. Co., 211 Ala. 298, 100 So. 342; Hilburn v. McKinney,209 Ala. 229, 96 So. 61.
The jury were properly instructed under the evidence as to the issue to be tried. This we indicated in the opinion. Requested written charges fairly covered by the court's oral charge and defendant's given charges were properly refused. Williams v. Ala. F.  I. Co. (Ala. Sup.) 102 So. 136;3 Vann v. State, 207 Ala. 152, 92 So. 182; Whistle Bottling Co. v. Searson, 207 Ala. 387, 92 So. 657; Stull v. Daniel Mach. Co.,207 Ala. 544, 93 So. 583; Nashville Broom  Supply Co. v. Alabama Broom  Mattress Co., 211 Ala. 192, 100 So. 132; Colledge v. Collum, 211 Ala. 203, 100 So. 143; Burge v. Scarbrough, 211 Ala. 377, 100 So. 653; Gen. Acts 1915, p. 815; Code 1907, § 5364; Code 1923, § 9509. Moreover, refused charge 15 singles out certain parts of the evidence and gives undue prominence thereto.
The application for rehearing is overruled.
3 Ante, p. 159.